CORPORATE MANAGEMENT SERVICES AGREEMENT THIS AGREEMENT made effective as of the first day of October, BETWEEN: Jedediah Resources Corp., a Nevada Corporation, having offices at 100 – 111, 5th Avenue, S.W., Suite 304, Calgary, Alberta (hereafter “Jedediah”) AND; 1202503 Alberta Ltd., a Corporation having a office at 307-15th Street N.W., Calgary, Alberta (hereafter (“503 Alberta”) RECIETALS: WHEREAS, Jedediahis engaged in the field of mineral exploration, and the conduct of such other activities as may be incidental or related thereto; and WHEREAS, Jedediah has and will have the need for accounting, administrative, financial, technical, consulting and similar services from time to time, but has determined that it is not cost effective to maintain all the infrastructure associated therewith; and WHEREAS, in the event that Jedediah issues to the public shares of its capital stock pursuant to a registration statement under the Securities Act of 1933, as amended, Jedediah desires to continue to obtain the foregoing services from 503 Alberta; and WHEREAS, by this Agreement, Jedediah and 503 Alberta desire to confirm their agreement with respect to services to be provided to Jedediah commencing on October 1, 2008 (the "Effective Date"), and to set forth the basis for 503 Alberta’s providing further services of the type referred to herein; and WHEREAS, 503 Alberta is able and willing to provide the foregoing services to Jedediah, and Jedediah desires to engage 503 Alberta as an independent contractor to provide the same in accordance with the terms set forth herein: NOW, THEREFORE, in consideration of the foregoing and the mutual agreements, provisions and covenants contained herein, and for other good and valuable consideration, the receipt and legal sufficiency whereof are hereby acknowledged, the parties hereto further agree as follows: ARTICLE I SECTION
